Citation Nr: 1403467	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-22 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to November 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD was previously denied in a June 2009 rating decision.  The Veteran did not file a notice of disagreement or any new and material evidence within the appeal period; accordingly, this decision became final.  

2.  The Veteran's March 2012 statement provides new and material evidence.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Because the Board's decision below constitutes a full grant of the Veteran's petition to reopen his service connection claim for an acquired psychiatric disorder to include PTSD, no further discussion of the VCAA is necessary since any error in notice or assistance would be harmless.

II.  Merits of the Claim

The Veteran seeks service connection for PTSD.  He claims that his PTSD was caused by his military service when he was stationed in Korea and was sent to Vietnam to pick up dead and wounded soldiers.  To prove a PTSD claim, the Veteran must show the following three elements:  (1) medical evidence establishing a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence between the Veteran's current symptoms and the in-service stressor.  38 C.F.R. § 3.304(f).  

The Veteran's service connection claim for PTSD was originally denied in March 2004 because the RO determined there was no medical evidence of a PTSD diagnosis.  38 C.F.R. § 20.1103.  The Veteran filed a claim to reopen his service connection claim for PTSD in January 2009, but his petition to reopen was subsequently denied in June 2009 based on lack of a diagnosis of PTSD and lack of a verified stressor.  The Veteran did not appeal this decision and did not submit new and material evidence during the appeal period.  As such, the January 2009 rating decision became final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 20.1103.


In January 2012, the Veteran once again filed a petition to reopen his claim.  

After a decision on a claim has become final, the Veteran may only reopen the claim by putting forth new and material evidence since the last final rating decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  According to 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim that is sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  If the new evidence, considered alongside the old evidence, establishes VA's duty to provide a medical examination or opinion, then the new evidence is material.  Id.  Finally, in evaluating whether evidence is new and material, the Board presumes that the new evidence is credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The first step in evaluating whether to reopen a claim is determining whether the evidence is new.  In a March 2012 statement, the Veteran informed VA that the time period where his stressor occurred was from August 1971 to September 1971.  Since the Veteran had not previously provided these dates to VA, this evidence is considered new.

The Board also finds that the evidence submitted by the Veteran is material because it triggers VA's duty to assist.  See Shade, 24 Vet. App. at 118.  In order for the Joint Services Records Research Center (JSRRC) to conduct research on the Veteran's alleged stressor, the Veteran needed to provide a 60 day timeframe for when his stressor occurred.  Prior to the Veteran's March 2012 statement, he had not provided such a timeframe.  By giving a two month timeframe for when his stressor allegedly took place, the Veteran triggered VA's duty to assist by providing JSRRC with sufficient information to perform research on this matter.  If JSRRC were to verify the Veteran's stressor, the Veteran's claim could potentially be substantiated.  Thus, the evidence in the Veteran's March 2012 statement raises a reasonable possibility of substantiating the Veteran's claim.

Therefore, the Veteran's March 2012 statement contains new and material evidence, and the Veteran's service connection claim for an acquired psychiatric disorder to include PTSD is reopened. 


ORDER

With new and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder to include PTSD is reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that further development is needed before the Veteran's service connection claim for an acquired psychiatric disorder to include PTSD can be adjudicated.

First, in a September 2004 statement, the Veteran acknowledged that he had applied for disability retirement from his employer, a public university.  VA has an obligation under its duty to assist to obtain any documents associated with the Veteran's claim for disability retirement from his employer.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

The Veteran should also be asked whether he has received treatment for PTSD or any other psychiatric disorder that is not currently part of the record and if so, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002).

The claim for service connection for PTSD was reopened based on the Veteran providing a specific timeframe for his allegation of being sent to Vietnam for special duties while serving in Korea.  However, a review of the Veteran's personnel files reflects that the Veteran was not serving in Korea during this timeframe.  Thus, the Board finds that further development of this potential stressor is not required.  Nevertheless, in the Veteran's March 2013 Notice of Disagreement, his representative alleges that the Veteran's stressor should be conceded because he served near the Korean Demilitarized Zone (DMZ) for more than a year and thus, constantly faced the possibility of "hostile military activity."  In a VA Form 9 submitted in August 2013, the Veteran's representative added that the North Korean government had a recent history of initiating hostile actions and thus, the Veteran was "constantly in fear of his life."  The claims file does not contain any medical opinions as to whether this stressor could be related to the Veteran's PTSD.  Thus, the Board has insufficient information to adjudicate this claim so a VA examination is needed.  See McLendon v. Nicholson, 20 Vet. App. 79, 91 (2006).  Additionally, the VA examiner must determine whether the Veteran should be diagnosed with any other psychiatric disorders and if so, the examiner should provide an opinion as to whether those disorders were caused by the Veteran's military service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information on record).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for PTSD or any other psychiatric disorder.  After securing any necessary release, the RO/AMC should request any relevant records identified that are not already part of the record.  If any requested records are not available, the Veteran should be notified of such.

2. Obtain all documents associated with the Veteran's claim for disability retirement from his employer, the University of Central Oklahoma, including copies of all medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

3. After the above development has been completed to the extent possible, the claims file and relevant electronic VA treatment records should be sent to a VA examiner and the Veteran should be scheduled for a psychiatric examination.  Following review of the file and completion of the examination, the examiner should respond to the following:

a.  Please list all psychiatric disorders that the Veteran is currently diagnosed with.

b.  If the Veteran is diagnosed with PTSD, is it at least as likely as not (50% probability or greater) that the Veteran's PTSD was caused by his fear of hostile military activity while serving near the DMZ in Korea?  Please include a rationale for the opinion provided.
  
c.  If the Veteran is diagnosed with any psychiatric disorder other than PTSD, for each disorder, the examiner should provide an opinion on the following question:  is it at least as likely as not (50% probability or greater) that the Veteran's psychiatric disorder is etiologically related to his military service?  Please include a rationale for the opinion provided.  

4. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


